Title: To George Washington from Edmund Randolph, 23 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia October 23. 1794 12 o’clock
        
        The letter from Dr Edwards, which I have the honor of inclosing, is remarkable; as it comes from a man, who has been always considered, as being associated in what are called the Blue-Stocking politics of Pennsylvania. The letter, to which he alludes from Mr Jay, is on the 31st of July, and the original had been long ago received.
        A Jersey paper of Yesterday contains the second number of a series of discourses, called the Crisis; in which is this passage addressed to the President. “It may not be disagreeable to your excellency to hear, that your proclamation of the 25th ulto (September) for the suppression of the spirit of insurgency, as well as for an expression of your intire satisfaction in the patriotic alacrity with which the militia summoned have taken the field, is peculiarly acceptable to all friends to good government and the laws. They are also happy to recognize in the first officer of State those invaluable properties of moderation and firmness, which were formerly so conspicuous in the field.” I have the honor, sir, to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      